Fourth Court of Appeals
                                  San Antonio, Texas

                                         March 23, 2022

                                      No. 04-22-00152-CV

                          IN THE INTEREST OF Q.M.C., A Child

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA00761
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER

        On March 15, 2022, appellant filed an amended notice of appeal stating she was
appealing an order of termination “signed on or about March 9, 2022.” The clerk’s record was
filed on March 21, 2022, and it does not include a final order of termination signed by the trial
court. This court contacted the district clerk’s office and was advised that no order of
termination has been signed.

         Generally, an appeal may be taken only from a final judgment. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 196 (Tex. 2001). A judgment is final for appellate purposes if it disposes
of all pending parties and claims in the record. Id. Because the clerk’s record does not include a
final order of termination, it appears there is no final judgment from which appellant may appeal
at this time.

        Accordingly, we order appellant to file a response in this court by April 7, 2022,
showing cause why this appeal should not be dismissed for want of jurisdiction. See TEX. R.
APP. P. 42.3(a). If appellant fails to satisfactorily respond within the time provided, the appeal
will be dismissed. See id. R. 42.3(c). If a supplemental clerk’s record is required to establish
this court’s jurisdiction, appellant must ask the trial court clerk to prepare one and must notify
the clerk of this court that such a request was made. All deadlines in this matter are suspended
until further order of the court.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court